68 F.3d 658w
CHEMICAL LEAMAN TANK LINES, INC.v.The AETNA CASUALTY AND SURETY COMPANY;  and CertainUnderwriters at Lloyds, London, subscribing to InsurancePolicies Numbers WAR 6771, WAR 6772/A, C62P 10-117, L62P10-117, 64P 3-121, L64P 3-121A, L64P 3-121B, C64P 3-121B,C65P 5-119, C65P 5-119A, L65P 5-119A, L66P 5-119A, C67P4-158, L67P 4-158, C68P 2-116, L68P 2-116, C68P 2-116A, C68P2-116B, L68P 2-116A, L68P 2-116B, C71-03-03-13,L71-03-03-13, C71-03-03-13A, C71-03-03-13B, L71-03-03-13A,L71-03-03-13B, C74-03-18-02, 77-01-19-23, 77-01-19-23A,C77-01-19-23B, 79-04-19-10, C80-02-19-09, C80-02-19-09B,L80-02-09A, L80-02-19-09A, L80-02-19-09B, C83-02-19-09,L83-02-19-09A, L83-02-19-09B, L83-02-09CRobin Anthony Gildart Jackson, an Underwriter at Lloyds,London, individually and in his capacity as representativeUnderwriter at Lloyds, London for certain subscribingUnderwriters at Lloyds, London who subscribed to certainliability insurance policies issued to plaintiff ChemicalLeaman Tank Lines, Inc.;  Accident and Casualty Company ofWinterthur;  Alba General Insurance Company Ltd.;  AllianzCornhill International Insurance PLC, formerly Known asAllianz International Insurance Company Ltd.;  Anglo-FrenchInsurance Company Ltd.;  Argonaut Northwest InsuranceCompany;  Assicurazioni Generali SPA;  Baloise FireInsurance Company;  Bellefonte Insurance Company Ltd.;British National Life Insurance Society Ltd.;  CNAInternational Reinsurance Co. Ltd., formerly Known as CNAReinsurance of London Ltd.;  Delta Lloyd Non-Life InsuranceCompany;  Dominion Insurance Company Ltd.;  Drake InsuranceCompany Ltd.;  Edinburgh Insurance Company;  ExcessInsurance Company Ltd.;  Fidelidade Insurance Company;Folksam International Insurance Company (U.K.) Ltd.;Helvetia Accident Swiss Insurance Company;  Indemnity MarineAssurance Company, Ltd.;  Lexington Insurance Company Ltd.;London & Overseas Insurance Company, Ltd.;  London &Edinburgh Insurance Company, Ltd.;  London & ScottishAssurance Corporation, Ltd.;  Gan Minster Insurance Company,formerly Known as Minster Insurance Company Ltd.;  NationalCasualty Company;  National Casualty Insurance of America,Ltd.;  New London Reinsurance Company, Ltd.;  North AtlanticInsurance Company Ltd., formerly Known as British NationalInsurance Co. Ltd.;  Orion Insurance Company Ltd.;  Pine TopInsurance Company Ltd.;  River Thames Insurance CompanyLtd.;  Scottish Lion Insurance Company;  Sovereign Marineand General Insurance Company, Ltd.;  Sphere InsuranceCompany Ltd.;  St. Katherine Insurance Company Ltd.;Stronghold Insurance Company Lts.;  Swiss Union GeneralInsurance Company Ltd.;  Taisho Marine & Fire InsuranceCompany (Europe) Ltd., formerly Known as Taisho Marine &Fire Insurance Company (U.K.) Ltd.;  Tokio Marine & FireInsurance Company  (U.K.) Ltd.;  Turegum InsuranceCompany Ltd.;  Unionamerica Insurance Company;  UnitedStandard Insurance Company Ltd.;  Winterthur Swiss InsuranceCompany;  World Auxiliary Insurance Corporation Ltd.;Yasuda Insurance Company (U.K.) Ltd. (hereinaftercollectively referred to as "Jackson & Companies"),Appellants in No. 93-5777Aetna Casualty and Surety Company ("Aetna"), Appellant in No. 93-5794.
Nos. 93-5777, 93-5794.
United States Court of Appeals,Third Circuit.
Argued Sept. 26, 1994.Decided Oct. 12, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION